Citation Nr: 1317487	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  04-16 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) prior to March 28, 2011.

3.  Entitlement to service connection for diabetes mellitus (DM), to include as due to in-service herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disability.

5.  Entitlement to service connection for diabetic neuropathy.

6.  Entitlement to service connection for diabetic ulcers.

7.  Entitlement to service connection for sleep apnea.

8.  Whether new and material evidence has been received to warrant a reopening of the Veteran's previously denied service connection claim for hypertension.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service from May 1970 to February 1973.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2008, a Travel Board hearing was held at the RO before the undersigned.  A transcript of that hearing has been associated with the claims file.  

The Board denied the Veteran's diabetes mellitus claim (DM), along with two other claims (reopening of the Veteran's service connection claim for perirectal and perianal abscesses and service connection for an acquired psychiatric disorder other 

than posttraumatic stress disorder (PTSD)), in a decision issued in September 2011.  The Veteran appealed that denial of service connection for DM to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, the Court issued an order that vacated only that portion of the September 2011 Board decision relating to service connection for DM and remanded that matter for readjudication consistent with the instructions outlined in the Joint Motion for Partial Remand filed by the parties in October 2012.  

In a December 2010 rating decision, the RO granted service connection for gastroesophageal reflux disease (GERD) and for PTSD.  The Veteran is appealing the initial rating that was assigned for both the GERD disability and the PTSD disability after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  

In its September 2011 decision, the Board remanded the issues of the initial ratings for the GERD and PTSD disabilities for the issuance of a Statement of the Case (SOC) as per the holding of the Court in Manlincon v. West, 12 Vet. App. 238 (1999).  While the case was in remand status, the disability rating for the Veteran's GERD disability was increased from 10 percent to 30 percent, effective from October 20, 2011 (the date of the claim for service connection).  

However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the increase in the evaluation of the GERD disability did not represent the maximum rating available for the condition, the Veteran's claim remained in appellate status.

Likewise, while the case was in remand status, the disability rating for the Veteran's PTSD disability was increased from 50 percent to 100 percent, effective from March 28, 2011.  The period beginning March 28, 2011 need not be addressed because a rating higher than 100 percent is not assignable; therefore the issue on appeal is as stated on the title page.  (Temporary total ratings were assigned from June 2, 2008 to September 30, 2008, and from October 19, 2009 to November 30, 2009, under the provisions of 38 U.S.C.A. § 4.29.  Again, these two periods need not be addressed because a rating higher than 100 percent is not assignable.)

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does not currently contain evidence pertinent to the claims that is not already included in the paper claims files.

The issues of entitlement to a clothing allowance for the years 2005 and 2007 were previously referred to the RO for appropriate action in December 2008.  Correspondence from the Veteran dated in December 2011 indicates that he still had not received any communication regarding the resolution of these claims.  These matters are again referred to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The paper claims file was transferred to the Board on November 21, 2012.  The paper claims file does not currently contain any VA treatment records dated after December 2009.  The paper claims file does include the report from a VA examination for the GERD disability conducted in May 2011, as well as the reports from VA PTSD examinations conducted in May 2011, and April 2012.  The Virtual VA file does not contain any VA treatment records whatsoever other than a February 2013 VA Form 21-2650 regarding an examination for housebound status.

The initial ratings for the GERD and PTSD disabilities were addressed in an SOC issued in September 2011.  The SOC stated that a review of VA treatment records had been performed online and listed eleven different sets of VA treatment records.  These included records from the Birmingham VA Medical Center (VAMC) and the Tuscaloosa VAMC dated in 2010 and 2011.  These records have not been included in either the paper claims file or Virtual VA and therefore they have not been included in the evidence of record.

Likewise, the March 2011 SOC that addressed the issues of entitlement to service connection for erectile dysfunction (ED), sleep apnea, diabetic neuropathy, diabetic ulcers and hypertension stated that a review of electronic records had been performed and listed records from the VAMC in Birmingham dated in 2010.  Again, these records have not been included in the evidence of record in either the paper claims file or Virtual VA.  The report of the April 2012 VA PTSD examination includes a notation that the Veteran reported two private psychiatric hospitalizations since May 2011; the associated records have not been included in the evidence of record.  Finally, the June 2012 rating decision stated that VA treatment records through June 2012 had been electronically reviewed but those records have not been included in the evidence that is before the Board.

Therefore, VA is on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While the case is in remand status, VA must obtain all VA inpatient and outpatient treatment records for the period from December 2009 onward, as well as all pertinent private inpatient and outpatient treatment records.  All records obtained must be associated with the claims file.  

In addition, the Veteran underwent a VA PTSD examination in April 2012; that report includes information from the Veteran regarding his past functional and occupational limitations due to the PTSD disability.  The RO was in receipt of the report from that examination prior to the transfer of the claims file to the Board in November 2012.  

Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that a supplemental statement of the case (SSOC) will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent VA medical information was newly obtained by the RO and was not addressed in any SSOC.

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after the report of the April 2012 VA PTSD examination was added to the evidence of record.  Likewise, the RO reviewed VA treatment records dated in 2011 and 2012 (which are not of record as noted above), but did not issue any SSOC in relation to the five claims addressed in the March 2011 SOC.

Since additional development is required on remand, since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since SSOCs pertaining to that evidence was not issued, it must be referred back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Furthermore, the evidence of record indicates that the appellant's service-connected GERD may have increased in severity since the most recent VA examination of May 2011.  A July 2011 letter from the Veteran's attorney states that the Veteran was experiencing increased complications from the GERD disability.  Therefore, another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Turning to the DM claim, a Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For example, presumptive service connection is warranted for Type II diabetes and ischemic heart disease.  38 C.F.R. § 3.309(e).

However, even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  Also, when a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record does not reveal, and the Veteran does not contend, that he served in the Republic of Vietnam during the Vietnam era.  Nevertheless, Veterans who were otherwise exposed to such herbicides may also take advantage of those presumptive disease provisions in the law.  However, unlike Vietnam Veterans, they are required to prove that they were, in fact, exposed to herbicides during their military service.  That is, they do not enjoy the benefit of a presumption of exposure as do Vietnam Veterans.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran contends that he was exposed to Agent Orange when he was on active duty and stationed at Fort Lewis.  The October 2012 Joint Motion for Partial Remand observes that there was not an adequate explanation in the September 2011 Board decision as to whether VA complied with its duty to assist the Veteran in developing his claim.  More specifically, it was noted that the Veteran contends that he was exposed to herbicidal agents while he was stationed at Fort Lewis (November 1970 to November 1971) and that the response from the Defense Personnel Records Information Retrieval System (DPRIS) only addressed the period from December 1, 1970 to January 30, 1971.  

The VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n, addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea.  The RO is supposed to request an herbicide exposure verification from DOD for the timeframe delineated by a claimant.  In this case, while the RO did request information from DPRIS, the response was inadequate and no follow-up action was taken.  

Furthermore, it is the policy of the VA Compensation and Pension Service for cases to be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) where the claimed herbicide exposure location or dates were not on the DOD list or on the M21-1MR Korean DMZ list or where the evidence does not otherwise confirm exposure, in order to corroborate the Veteran's claimed exposure unless the claim was inherently incredible or clearly lacked merit.  A March 2011 Memorandum indicates that no referral was made to JSRRC.  Based on the foregoing, the Board finds that the RO must attempt to verify the Veteran's alleged herbicide exposure at Fort Lewis following the procedures provided by the C&P Service in Manual M21-1MR.

Thus, further development of the evidence is necessary, requiring the gathering of records and further investigation.  In addition, the duty to assist includes obtaining records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, remand is required in order to fulfill the statutory duty to assist the appellant to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.

2.  Contact the Veteran to determine the names, addresses, and recent dates of treatment by any physicians, hospitals or treatment centers (private, VA or other government) who provided him with relevant evaluation or treatment for his service-connected GERD and PTSD disabilities or for his hypertension, ED, sleep apnea and diabetes-related claims.  After obtaining the appropriate release forms from the Veteran, contact each physician, hospital, or treatment center specified by the Veteran to obtain any and all medical or treatment records or reports relevant to each claim on appeal, including all VA treatment and all private treatment, to the extent not already on file.  

3.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.  If private treatment is reported and those records are not obtained, the appellant and his attorney must be provided with information concerning the negative results, and afforded an opportunity to obtain the records.

4.  After completing the development actions listed above and any other indicated development, follow M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n. or its equivalent and request an herbicide exposure verification from the Department of Defense (DOD) for Fort Lewis for the entire period of November 1, 1970 to December 1, 1971.  If DOD does not confirm herbicide exposure, refer the Veteran's pertinent information to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request for verification of exposure to herbicides.

5.  If exposure to herbicides is confirmed, take appropriate action.

6.  If exposure to herbicides is not confirmed, and after completing any additional notification and/or development action deemed warranted by the record, readjudicate the issues of entitlement to service connection for diabetes, diabetic neuropathy and diabetic ulcers.

7.  After completing the development actions listed above and any other indicated development, schedule the Veteran for a gastrointestinal examination to determine the nature, extent and severity of the GERD disability.

8.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development must be done.

9.  Thereafter, re-adjudicate all claims remaining on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

10.  If any benefit sought on appeal remains denied, the appellant and his attorney must be provided a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

